

Exhibit 10.2
 
GUARANTY AND SURETYSHIP AGREEMENT
 
IN CONSIDERATION of credit granted or to be granted by PNC Bank, National
Association ("PNC"), and various other financial institutions from time to time
(PNC and such other financial institutions are each, a "Lender" and
collectively, the "Lenders"), pursuant to that certain Revolving Credit and
Security Agreement, dated of even date herewith, by and among Pac-Van, Inc., an
Indiana corporation and each other Borrower party thereto (each a "Debtor" and
collectively, the "Debtors"), the Guarantors party thereto, the Lenders, Pac-Van
Asset Trust, a Delaware statutory trust and PNC, as administrative and
collateral agent for the Lenders (in such capacity, the "Agent") (as amended,
restated, modified or supplemented from time to time, the "Credit Agreement"),
intending to be legally bound hereby, and to induce the Lenders to maintain or
extend credit to the Debtors, GFN North America Corp., a Delaware corporation
(the "Guarantor"), this 16th day of July, 2010, hereby jointly and severally
with each of the other Guarantors (as defined in the Credit Agreement):
 
1. Becomes an absolute and unconditional guarantor and surety as though it were
a primary obligor to the Agent and the Lenders, their respective successors,
endorsees and assigns, for (i) the prompt payment and performance when due
(whether at maturity, by declaration, acceleration or otherwise) of all
Obligations (as defined in the Credit Agreement) including, without limitation,
all extensions, modifications, renewals thereof and substitutions therefor,
whether absolute or contingent, direct or indirect, matured or unmatured, sole,
joint or several, of any nature whatsoever, without regard to the validity,
enforceability or regularity thereof including, without limitation, continuing
interest thereon in accordance with the terms thereof and all expenses
(including any reasonable costs of legal expenses) incurred by the Agent or any
Lender in enforcing any rights with regard to or collecting against the
Guarantor under this Guaranty and Suretyship Agreement (this "Agreement") and
(ii) the due and punctual performance of and/or compliance with all of the
terms, conditions and covenants contained in each of the Credit Agreement, the
Notes (as defined in the Credit Agreement) and the other Other Documents (as
defined in the Credit Agreement) to be performed or complied with by the Debtors
and the accuracy of the Debtors' representations and warranties contained in
each of the Credit Agreement and the Other Documents (hereinafter collectively
referred to as the "Debtor Liabilities"), whether or not such Debtor Liabilities
or any portion thereof shall hereafter be released or discharged or is for any
reason invalid or unenforceable (capitalized terms used in this Agreement that
are defined in the Credit Agreement shall have the meanings assigned to them
therein unless otherwise defined in this Agreement);
 
2. Assents to all agreements made or to be made between the Agent or any Lender
and any other Person(s) liable, either absolutely or contingently, on any of the
Debtor Liabilities, including any and all such agreements made by any Debtor and
any co-maker, endorser, pledgor, surety or guarantor (any such Person being
hereinafter referred to as an "Obligor"), and further agrees that the
Guarantor's liability hereunder shall not be reduced or diminished by such
agreements in any way;
 

 
1

--------------------------------------------------------------------------------

 

3. Consents and agrees that its obligations and liabilities hereunder shall in
no way be reduced, limited, waived or released if any other Person or Persons is
presently or in the future becomes a surety or guarantor in regard to the Debtor
Liabilities or any other liabilities among any Debtor, the Agent and the
Lenders;
 
4. Consents that the Agent and the Lenders may, at their option, without in any
way affecting the Guarantor's liability hereunder:  (i) exchange, surrender or
release any or all collateral security of any endorsement, guaranty or surety
held by the Agent or any Lender for any of the Debtor Liabilities; (ii) renew,
extend, modify, supplement, amend, release, alter or compromise the terms of any
or all of the Debtor Liabilities; and (iii) waive or fail to perfect the Agent's
and the Lenders' rights or remedies against any Debtor or the collateral
security for any of the Debtor Liabilities; and
 
5. Warrants that the address specified on the signature page hereof, immediately
below the Guarantor's name, is the Guarantor's true and correct address, and
agrees to notify the Agent, in the manner hereinafter specified, within three
(3) days after any change in the Guarantor's address.
 
CONTINUING GUARANTOR.  This Agreement shall be a continuing one and shall
continue in full force and effect until (subject to the terms and conditions of
the Section of this Agreement entitled Bankruptcy of the Debtors), all Debtor
Liabilities and all other amounts payable under the Credit Agreement and the
Other Documents have been paid and performed in full, and all commitments to
extend credit thereunder have terminated.  Without limiting the generality of
the foregoing, the Guarantor hereby irrevocably waives any right to terminate or
revoke this Agreement.
 
EXTENT OF GUARANTOR'S LIABILITY.  This Agreement shall be and it is intended to
be an absolute and unconditional guaranty and suretyship for the aggregate of
the Debtor Liabilities.  The obligations of the Guarantor under this Agreement,
when construed collectively with the obligations of any other Person that
becomes a Guarantor in accordance with the terms of the Credit Agreement, are
intended to be the joint and several obligations of the Guarantor, and such
other Persons that become Guarantors under the Credit Agreement, and this
Agreement, when construed in connection with such other Guaranty and Suretyship
Agreements, is intended to be an absolute and unconditional guaranty and
suretyship for the aggregate of the Debtor Liabilities.
 
UNCONDITIONAL LIABILITY.  The Guarantor's liability hereunder is absolute and
unconditional and shall not be reduced, limited, waived, or released in any way
by reason of:  (i) any failure of the Agent or any Lender to obtain, retain,
preserve, perfect or enforce any rights against any Person (including without
limitation, any Obligor) or in any property securing any or all of the Debtor
Liabilities; (ii) the invalidity or irregularity of any such rights that the
Agent and the Lenders may attempt to obtain; (iii) any delay in enforcing or any
failure to enforce such rights, even if such rights are thereby lost; (iv) any
delay in making demand on any Obligor for payment or performance of any or all
of the Debtor Liabilities; or (v) from time to time, the payment in full and
subsequent incurring of any Debtor Liabilities.
 

 
2

--------------------------------------------------------------------------------

 

RIGHT OF SET-OFF.  As security for the prompt payment when due of the
liabilities of the Guarantor hereunder, the Guarantor hereby grants to the Agent
and the Lenders a Lien on all property of the Guarantor now or at any later time
in the Agent's or any Lender's possession in any capacity including, but not
limited to, any balance or share of any deposit account, or otherwise, now or
hereafter owed by the Agent or such Lender from time to time to the Guarantor in
any regard or in any capacity, and whether or not then due.  Such Lien shall be
independent of any right of set-off which the Agent or any Lender may have.  If
any liability of the Guarantor hereunder is not paid to the Agent when due, the
Agent and the Lenders may forthwith, at any time and from time to time without
notice to the Guarantor, any right to such notice being hereby expressly waived
by the Guarantor:  set-off, appropriate and apply against the liabilities of the
Guarantor hereunder (i) any and all deposits, in any currency, in each case
whether direct or indirect, absolute or contingent, matured or unmatured, at any
time held by the Agent or any Lender, not to exceed the amount then due, as the
Agent or such Lender may elect, whether or not the Agent or such Lender shall
have made any demand for payment and (ii) any and all moneys owed by the Agent
or any Lender to the Guarantor in any capacity, whether or not then due, and
whether provisionally or finally credited upon the Agent's and the Lenders'
books and records.
 
WAIVER.  The Guarantor hereby waives all notice with respect to the present
existence or future incurrence of any Debtor Liabilities including, but not
limited to, the amount, terms and conditions thereof.  The Guarantor hereby
consents to the taking of, or failure to take, from time to time, any action of
any nature whatsoever permitted by law with respect to the Debtor Liabilities
and with respect to any rights against any Person or Persons (including, without
limitation, any Obligor), or in any property including, without limitation, any
renewals, extensions, modifications, postponements, compromises, indulgences,
waivers, surrenders, exchanges and releases, and the Guarantor will remain fully
liable hereunder notwithstanding any or all of the foregoing.  The granting of
an express written release of the Guarantor's liability hereunder or any other
Obligor's liability shall be effective only with respect to the liability
hereunder of the Guarantor or Obligor who is specifically so expressly released
but shall in no way affect the liability hereunder of the Guarantor or any
Obligor not so expressly released.  The dissolution of the Guarantor, or any
other Obligor, shall in no way affect the liability hereunder or that of any
other Obligor.  The Guarantor hereby expressly waives:  (i) notices of
acceptance hereof; (ii) any presentment, demand, protest, notice of default in
connection with the Debtor Liabilities, dishonor or notice of dishonor; (iii)
any right of indemnification; and (iv) any defense arising by reason of any
disability or other defense whatsoever to the liability of any Debtor, or any
other circumstance which might otherwise constitute a defense available to, or
in discharge of, the Guarantor with respect to its obligations hereunder.
 
The Guarantor shall have no right of subrogation, contribution, indemnification
or other rights to be reimbursed, made whole or otherwise compensated by any
other Obligor with respect to any payments made hereunder, until all of the
Debtors' obligations to the Agent and the Lenders under the Credit Agreement and
the Other Documents are satisfied in full and are not subject to any right of
disgorgement.  The Guarantor hereby waives any benefit of and any right to
participate in any collateral security now or hereafter held by the Agent and
the Lenders or any failure or refusal by the Agent and the Lenders to perfect an
interest in any collateral security.
 

 
3

--------------------------------------------------------------------------------

 

BANKRUPTCY OF THE DEBTORS.  Neither the Guarantor's obligations to make payment
in accordance with the terms of this Agreement nor any remedy for the
enforcement hereof shall be impaired, modified, changed, released or limited in
any manner whatsoever by any Debtor's bankruptcy or by any impairment,
modification, change, release or limitation of (i) the liability of any Debtor,
any Person assuming the obligations of any Debtor under the Credit Agreement or
any of the Other Documents or any Debtor's estate in bankruptcy or (ii) any
remedy for the enforcement of the Debtor Liabilities, either of which result
from the operation of any present or further provision of any bankruptcy act,
law or equitable cause or from the decision of any court.  The Guarantor agrees
that to the extent that any Debtor or any other Obligor makes a payment or
payments to the Agent or any Lender, which payment or payments or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be paid to a trustee, receiver or any other Person
under any bankruptcy act, law or equitable cause, then to the extent of such
payment, the Debtor Liabilities or part thereof intended to be satisfied shall
be revived and continued in full force and effect as if said payment had not
been made.
 
PAYMENT OF COSTS.  In addition to all other liabilities of the Guarantor
hereunder, the Guarantor also agrees to pay to the Agent on demand all costs and
expenses (including reasonable attorneys' fees and legal expenses) which may be
incurred in the enforcement or collection of the liabilities of the Guarantor
hereunder.
 
PRIMARY LIABILITY OF THE GUARANTOR.  The Guarantor agrees that this Agreement
may be enforced by the Agent and the Lenders without the necessity at any time
of resorting to or exhausting any other security or collateral and without the
necessity at any time of having recourse to the Credit Agreement and the Other
Documents, or any collateral now or hereafter securing the Debtor Liabilities or
otherwise, and the Guarantor hereby waives the right to require the Agent and
the Lenders to proceed against any other Obligor or to require the Agent and the
Lenders to pursue any other remedy or enforce any other right.  The Guarantor
further agrees that nothing contained herein shall prevent the Agent and the
Lenders from suing on the Credit Agreement and the Other Documents, or any of
them, or foreclosing their Lien, if any, on any collateral hereafter securing
the Debtor Liabilities or from exercising any other rights available under the
Credit Agreement and the Other Documents, or any other instrument of security if
neither the Debtors nor the Guarantor timely perform the obligations of the
Debtors thereunder, and the exercise of any of the aforesaid rights and the
completion of any foreclosure proceedings shall not constitute a discharge of
any of the obligations of the Guarantor thereunder; it being the purpose and
intent of the Guarantor that the obligations of the Guarantor hereunder shall be
absolute, independent and unconditional.  Neither the obligations of the
Guarantor under this Agreement nor any remedy for the enforcement thereof shall
be impaired, modified, changed or released in any manner whatsoever by an
impairment, modification,
 

 
4

--------------------------------------------------------------------------------

 

change, release or limitation of the liability of any Debtor or by reason of the
bankruptcy or insolvency of any Debtor. If acceleration of the time for payment
of any amount payable by the Debtors is stayed upon the insolvency or bankruptcy
of any Debtor, amounts otherwise subject to acceleration under the terms of the
Credit Agreement and the Other Documents including, without limitation, interest
at the rates set forth in the Credit Agreement occurring after the date of such
bankruptcy or insolvency, shall nonetheless be payable by the Guarantor
hereunder forthwith on demand by the Agent.  The Guarantor acknowledges that the
term "Debtor Liabilities" as used herein includes any payments made by any
Debtor to the Agent or any Lender and subsequently recovered by such Debtor or a
trustee for such Debtor pursuant to bankruptcy or insolvency proceedings.
 
ACCELERATION OF THE GUARANTOR'S LIABILITIES.  Upon the occurrence of any of the
following events, all of the Debtor Liabilities, at the Agent's and the Lenders'
option, shall be deemed to be forthwith due and payable for the purposes of this
Agreement and for determining the liability of the Guarantor hereunder, whether
or not the Agent and the Lenders have any such rights against any other Obligor,
and whether or not the Agent and the Lenders elect to exercise any rights or
remedies against any other Person or property including, without limitation, any
other Obligor:  (1)  the failure of the Guarantor to perform any covenant or
obligation hereunder; or (2) the occurrence of an Event of Default under the
Credit Agreement.
 
RIGHTS OF THE GUARANTOR.  All rights and remedies of the Guarantor against each
Debtor or any property of any Debtor or any collateral security for any of the
Debtor Liabilities, whether arising by promissory note, subrogation, security
agreement, mortgage or otherwise, shall in all respects be and remain
subordinate and junior in right of payment and priority to the prior and
indefeasible payment in full to the Agent and the Lenders of all Debtor
Liabilities and to the priority of the Agent and the Lenders in any property of
any Debtor and any collateral security for any of the Debtor Liabilities.  Any
amount which may have been paid to the Guarantor on account of any indebtedness
of the Debtors to the Guarantor, or on account of any subrogation or other
rights of the Guarantor against any Debtor, when all of the Debtor Liabilities
shall not have been indefeasibly paid in full, shall be held by the undersigned
in trust for the benefit of the Agent and the Lenders and shall forthwith be
paid to the Agent to be credited and applied upon the Debtor Liabilities,
whether matured or unmatured.
 
NOTICE TO THE AGENT AND THE LENDERS BY THE GUARANTOR.  Any notice to the Agent
or any Lender by the Guarantor pursuant to the provisions hereof shall be sent
in accordance with the provisions set forth in Section 15.6 of the Credit
Agreement.
 
Notice by the Guarantor shall not, in any way, reduce, diminish or release the
liability of any other Obligor.  In the event that this Agreement is preceded or
followed by any other guaranty or surety agreement(s) regarding any Debtor or
any other Person, all rights granted to the Agent and the Lenders in such
agreement(s) shall be deemed to be cumulative and this Agreement shall not, in
such event, be deemed to be cancelled, superseded, terminated or in any way
limited.
 

 
5

--------------------------------------------------------------------------------

 



 
MISCELLANEOUS.  This Agreement shall be binding upon the Guarantor and the
Guarantor's successors and assigns, and shall inure to the benefit of the Agent
and the Lenders, their respective endorsers, successors and assigns.  If any
provision of this Agreement shall for any reason be held to be invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provision hereof, but this Agreement shall be construed as if such invalid or
unenforceable provision had never been contained herein.  All matters arising
hereunder shall be governed by the laws of the State of New York without regard
to the conflicts of laws thereof, and the parties hereto agree to the
jurisdiction and venue of the federal and state courts located in the County of
New York, State of New York with respect to any suit arising in connection
herewith.
 
WAIVER OF TRIAL BY JURY.  THE UNDERSIGNED HEREBY EXPRESSLY, KNOWINGLY AND
VOLUNTARILY WAIVES ALL BENEFIT AND ADVANTAGE OF ANY RIGHT TO A TRIAL BY JURY,
AND IT WILL NOT AT ANY TIME INSIST UPON, OR PLEAD OR IN ANY MANNER WHATSOEVER
CLAIM OR TAKE THE BENEFIT OR ADVANTAGE OF A TRIAL BY JURY IN ANY ACTION ARISING
IN CONNECTION WITH THIS AGREEMENT, THE CREDIT AGREEMENT OR ANY OF THE OTHER
OTHER DOCUMENTS.
 
 [INTENTIONALLY LEFT BLANK]
 

 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned Guarantor, intending to be legally bound,
has executed and delivered this Agreement on the day and year first above
written.
 


WITNESS:
 
 
 
 
GFN North America Corp.
 
 
By:                     /s/ Christopher A.
Wilson                                           
Name:                Christopher A.
Wilson                                                
Title:                  Secretary                                             
 




 
7

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT


STATE/COMMONWEALTH OF
_________________                                                                                                )
 
)           SS:
 
COUNTY OF
_________________                                                                                     )
 
On this, the _____ day of July, 2010, before me, a Notary Public, the
undersigned officer, personally appeared ___________________, who acknowledged
himself/herself to be the ___________________ of GFN North America Corp., a
Delaware corporation (the "Company"), and that he/she as such officer, being
authorized to do so, executed the foregoing instrument for the purposes therein
contained by signing the name of the Company as such officer.
 
IN WITNESS WHEREOF, I hereunto set my hand and official seal.
 
______________________________
Notary Public
 
My Commission Expires:

 
8

--------------------------------------------------------------------------------

 
